17-3216
     Singh v. Barr
                                                                           BIA
                                                                     Loprest, IJ
                                                                   A206 443 224
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 22nd day of January, two thousand twenty.
 5
 6   PRESENT:
 7            RICHARD C. WESLEY,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   KERON PARTAP SINGH,
14            Petitioner,
15
16                   v.                                  17-3216
17                                                       NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 Richard W. Chen, New York, NY.
24
25   FOR RESPONDENT:                 Joseph H. Hunt, Assistant Attorney
26                                   General; Daniel E. Goldman, Senior
27                                   Litigation Counsel; Andrea N.
28                                   Gevas, Trial Attorney, Office of
1                                        Immigration Litigation, United
2                                        States Department of Justice,
3                                        Washington, DC.

4           UPON DUE CONSIDERATION of this petition for review of a

5    Board of Immigration Appeals (“BIA”) decision, it is hereby

6    ORDERED, ADJUDGED, AND DECREED that the petition for review

7    is DENIED.

8           Petitioner Keron Partap Singh, a native and citizen of

9    India, seeks review of a September 11, 2017, decision of the

10   BIA affirming a December 6, 2016, decision of an Immigration

11   Judge    (“IJ”)     denying        Singh’s       application      for   asylum,

12   withholding    of       removal,    and       relief   under    the   Convention

13   Against Torture (“CAT”).            In re Keron Partap Singh, No. A 206

14   443 224 (B.I.A. Sept. 11, 2017), aff’g No. A 206 443 224

15   (Immig. Ct. N.Y. City Dec. 6, 2016).                   We assume the parties’

16   familiarity with the underlying facts and procedural history

17   in this case.

18          We have reviewed both the BIA’s and the IJ’s decisions.

19   See Yun-Zui Guan v. Gonzales, 432 F.3d 391, 394 (2d Cir.

20   2005).     Because the agency made an alternate finding that

21   even    assuming    credibility,          Singh    did    not   establish    his

22   eligibility       for     asylum,     and       because     Singh     does   not


                                               2
1    substantively challenge the agency’s determination that his

2    past harm did not rise to the level of persecution, our

3    analysis is confined to the agency’s finding that assuming

4    credibility, Singh did not establish a well-founded fear of

5    future persecution.     See INS v. Bagamasbad, 429 U.S. 24, 25

6    (1976) (“As a general rule courts and agencies are not

7    required to make findings on issues the decision of which is

8    unnecessary to the results they reach.”); Norton v. Sam’s

9    Club,   145 F.3d 114,   117    (2d   Cir.   1998)     (“Issues   not

10   sufficiently argued in the briefs are considered waived and

11   normally will not be addressed on appeal.”).             The applicable

12   standards of review are well established.                See 8 U.S.C.

13   § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

14   Cir. 2009).

15       Singh has not challenged the agency’s finding that he

16   could   internally   relocate      within   India   to    avoid   future

17   persecution.    An applicant has not established a well-founded

18   fear of future persecution “if [he] could avoid persecution

19   by relocating to another part of [his] country of nationality

20   . . . if under all the circumstances it would be reasonable

21   to expect [him] to do so.”        8 C.F.R. § 1208.13(b)(2)(ii); see


                                         3
1    also 8 C.F.R. §§ 1208.13(b)(3)(i) (when an applicant has not

2    established past persecution, he has the burden to establish

3    that     internal         relocation        would      be    unreasonable),

4    1208.16(b)(1)(i)(B), (c)(3)(ii) (applying the same limitation

5    to withholding of removal and CAT relief).                   An applicant’s

6    “ability to relocate safely constitutes a ground, in and of

7    itself, on which an IJ’s denial of [relief] may be based.”

8    Steevenez v. Gonzales, 476 F.3d 114, 117–18 (2d Cir. 2007).

9    Because Singh did not challenge this dispositive finding, he

10   has    waived    the   issue.      See      Norton, 145 F.3d   at    117.

11   Additionally, to the extent that Singh argues in his brief

12   that he will be at risk of persecution throughout India, he

13   references only general country conditions, none specific to

14   Sikhs    or     members     of   the       Shiromani    Akali   Dal      Mann.

15   Accordingly, his argument is insufficient to show that he

16   cannot relocate, because it does not demonstrate that he has

17   a well-founded fear that he would be singled out for harm on

18   a protected ground or that there is a pattern or practice of

19   persecution of Sikhs or the Shiromani Akali Dal Mann.                    See 8

20   C.F.R. § 1208.13(b)(2); Lecaj v. Holder, 616 F.3d 111, 119–

21   20 (2d Cir. 2010) (holding that applicant who fails to meet


                                            4
1   burden for asylum “necessarily” fails to meet higher burden

2   for withholding of removal and CAT relief).

3       For the foregoing reasons, the petition for review is

4   DENIED.   All pending motions and applications are DENIED and

5   stays VACATED.

6                               FOR THE COURT:
7                               Catherine O’Hagan Wolfe,
8                               Clerk of Court




                                  5